DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 9/16/2022. As directed by the amendment: claims 1-6, 9, 13, 15-17, and 27 have been amended, claims 18-26 have been cancelled and new claim 28 has been added.  Thus, claims 1-17 and 27-28 are presently pending in this application.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 8-15, 17, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US 20150305916 A1).

    PNG
    media_image1.png
    735
    1105
    media_image1.png
    Greyscale

Annotated (A) Figure 2D of Hanuka

    PNG
    media_image2.png
    735
    1105
    media_image2.png
    Greyscale

Annotated (B) Figure 2D of Hanuka

Regarding Claims 1 and 27, Hanuka discloses an ostomy appliance, and teaches an ostomy attachment 3000 ('ostomy stack', fig.2D, ¶ 166) comprising:
an ostomy seal liner 3032 ('attachment element', fig.2D, ¶ 167) for engaging a flexible annular seal 3002 ('ostomy wafer', fig.2D, ¶ 166; "elastic flexibility of the ostomy stack", ¶ 166) configured to at least partially surround a stoma, the flexible annular seal 3002 comprising a first face (annotated (A) fig.2D) of the flexible annular seal 3002 and a second face (annotated (A) fig.2D) of the flexible annular seal 3002;
wherein the first face and the second face are bounded by an inner rim and an outer rim (see annotated (A) fig.2D), wherein the inner rim is concentrically arranged within the outer rim (see annotated (A) fig.2D); and
an ostomy seal liner 3032 ('attachment element', fig.2D, ¶ 167) configured to engage with the inner rim (annotated (A) fig.2D) of the flexible annular seal 3002;
wherein the ostomy seal liner 3032 comprises one or more stabilizing extensions (annotated (B) fig.2D), wherein the one or more stabilizing extensions extend radially outward and over the first face of the flexible annular seal 3002 (annotated (B) fig.2D);
and wherein the one or more stabilizing extensions (annotated (B) fig.2D) are in contacting relation with the first face of the flexible annular seal 3002 (annotated (B) fig.2D).

Regarding Claim 2, Hanuka teaches that the one or more stabilizing extensions (annotated (B) fig.2D) are in continuous contacting relation with the first face of the flexible annular seal 3002 (annotated (B) fig.2D).

Regarding Claim 4, Hanuka teaches that the stabilizing extensions are planar (annotated (B) fig.2D; NOTE: the stabilizing extensions follow the plane of the flexible annular seal 3002).

    PNG
    media_image3.png
    656
    548
    media_image3.png
    Greyscale

Annotated (D) Figure 2D of Hanuka


Regarding Claim 5, Hanuka teaches that the one or more stabilizing extensions each comprise one or more apertures (annotated (D) fig.2D; NOTE: apertures because a section of 3002 is clearly visible through the hole defining the apertures).

Regarding Claim 6, Hanuka teaches that the flexible annular seal 3002 is formed of absorbent material ("a liquid absorbing element may be included in the adaptor together with the sealing element for absorbing the liquid waste content", ¶ 143) and the ostomy seal liner 3032 is formed of non-absorbent material ("attachment mechanism is formed from the more rigid material” and “the material may be a silicone rubber of high durometer”, ¶ 134; "Forming of said components from a...semi-rigid material may provide an advantage by enabling the ostomy stack to... occlud[e] effluents emanating from the stoma", ¶ 294; NOTE: silicone rubber is a non-absorbent material).


    PNG
    media_image4.png
    545
    440
    media_image4.png
    Greyscale

Annotated (E) Figure 2D of Hanuka

Regarding Claims 8 and 10, Hanuka teaches that the ostomy seal liner 3032 comprises two resiliently deformable arms (annotated (E) fig.2D; “said attachment elements on the ostomy wafer bend or otherwise distort in order to engage or disengage with the tabs”, ¶ 169; NOTE: since the attachment elements comprising 3032 are bendable, or able to be distorted, it is obvious that they would be resiliently deformable).

    PNG
    media_image5.png
    545
    440
    media_image5.png
    Greyscale

Annotated (F) Figure 2D of Hanuka

Regarding Claim 9, Hanuka teaches that each of the one or more stabilizing extensions is positioned at an end of the at least one resiliently deformable arm (annotated (F) fig.2D).


    PNG
    media_image6.png
    545
    442
    media_image6.png
    Greyscale

Annotated (G) Figure 2D of Hanuka

Regarding Claim 11, Hanuka teaches that the ostomy seal liner 3032 further comprises a central section to which the at least one resiliently deformable arm is attached (annotated (G) fig.2D).

Regarding Claim 12, Hanuka teaches that the central section (annotated (G) fig.2D) comprises a spout (fig.2E (a cross sectional view of the ostomy appliance of FIG. 2D), which shows a recess of 3032 receiving 3009, which forms a spout) (NOTE: spouts are defined as "liplike projections" (Dictionary.com), therefore the projection of the central section defined by 3032 qualifies as a liplike projection and is a spout, by definition) that in use is disposed beneath the stoma ("stoma", ¶ 48) and is configured to direct ostomy output ("liquid stomal discharge", ¶ 121) away from a patient's skin ("skin around the stoma", ¶ 7) and into an ostomy bag ("collection bag", ¶ 50).

Regarding Claim 13, Hanuka teaches that the spout (fig.2E) is angled (90º angle) to optimize collection of the ostomy output ("liquid stomal discharge", ¶ 121) and delivery of the ostomy output ("liquid stomal discharge", ¶ 121) into the ostomy bag ("collection bag", ¶ 50).

Regarding Claim 14, Hanuka teaches that the resiliently deformable arm is attached at both ends to the central section to form an annular ring (annotated (G) fig.2D).

Regarding Claim 15, Hanuka teaches that the one or more stabilizing extensions are positioned regularly spaced around a circumference of the annular ring (annotated (B) fig.2D).

Regarding Claim 17, Hanuka teaches that the ostomy seal liner 3032 is fixedly attached to the flexible annular seal 3002 (fig.2D).

Regarding Claim 28, Hanuka teaches an ostomy attachment kit comprising the ostomy attachment 3000 ('ostomy stack', fig.2D, ¶ 166) of Claim 1 and an ostomy bag ("waste collection bag", ¶ 5; "collapsed collection bag", ¶ 50-51).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Hewitt (US 20180055679 A1).

Regarding Claim 7, Hanuka teaches the absorbent material ("a liquid absorbing element", ¶ 143), but fails to teach that it is a hydrocolloid. Hanuka and Hewitt are in the same field of endeavor art because they are both ostomy appliances. Hewitt discloses an adhesive flange extender for an ostomy flange, and teaches an absorbent that is a hydrocolloid ("hydrocolloid material", ¶ 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Hanuka such that the absorbent material would be a hydrocolloid as taught by Hewitt, for the purpose to provide additional adhesive (and flexible) security where required, and for safely and securely adhering to the skin (¶ 4, 12, 33), thereby creating a protective seal over the skin, while absorbing excess fluid, flattening spots faster and reducing inflammation/skin redness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka.


    PNG
    media_image7.png
    656
    546
    media_image7.png
    Greyscale

Annotated (C) Figure 2D of Hanuka

Regarding Claims 3 and 16, Hanuka’s fig. 2D appears to teach that the inner rim and the outer rim comprise a distance therebetween (see annotated (C) Figure 2D in which the width of 3002 comprises a distance between the rims), and the one or more stabilizing extensions (annotated (C) fig.2D) extend across the first face of the flexible annular seal 3002 a distance between the inner rim and the outer rim (annotated (C) fig.2D), and that the one or more stabilizing extensions extend outwardly a length of the at least one resiliently deformable arm (annotated (C) and (E) fig.2D; 
However, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hanuka such that the one or more stabilizing extensions extend across the first face of the flexible annular seal by at least 30% of the distance between the inner rim and the outer rim, and that the one or more stabilizing extensions extend outwardly from no more than 30% of the length of the at least one resiliently deformable arm, for the purpose of ensuring that the flexible annular seal is firmly held in place over the stoma of a patient to allow the device to operate, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10, 12, and 27 have been considered but are moot in view of the ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 9-14 of the Applicant’s remarks, the Applicant amended claims 1 and 27, and argued that claims 2-7, 9, 11, 13-17, and 28 depend from claims 1, 8, 10, 12, and 27 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 8, 10, 12, and 27 are still obvious in light of the previously applied prior art, Hanuka et al. (US 20150305916 A1) and Hewitt (US 20180055679 A1), as discussed above. Additionally, since claims 2-7, 9, 11, 13-17, and 28 depend from claims 1, 8, 10, 12, and 27, they are similarly rejected as claims 1, 8, 10, 12, and 27.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, [in the applicant’s invention,] the stabilizing extensions are in contacting relation with the first face of the flexible annular seal. Hanuka does not teach or suggest this feature.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the stabilizing extensions (annotated fig.2D) are in contacting relation with the first face (annotated fig.2D) of the flexible annular seal 3002. 

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the alleged stabilizing extensions of Hanuka are, in fact, tabs for attaching a retaining belt.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's argument that the tabs of Hanuka are for attaching a retaining belt (implying that the extensions of applicant’s claimed invention are not intended to be used in this way), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image5.png
    545
    440
    media_image5.png
    Greyscale

Annotated (F) Figure 2D of Hanuka

On page 11 of the Applicant’s remarks, the Applicant argues that for claims 8 and 10, arms are inherently linear structures that must contain two distinct ends. It is clear that the circular structure shown in Annotated (F) Figure 2D of Hanuka cannot be considered an arm.
However, the Examiner respectfully disagrees. It is noted that although Applicant states that, “arms are inherently linear structures”, the Applicant does not follow their own argument in their original disclosure. Looking at page 9 of the Specifications, Applicant recites two “resiliently deformable arms 12A, 12B” and when referring to Figure 2 for reference numbers 12A and 12B the resilient arms are visibly curved and not linear at all. Therefore, Applicant does not have ‘arms’ as defined in the argument above. 
Examiner chooses to follow the pictorial depiction of arms as given in the original disclosure, Specifications page 9, Figure 2. Hanuka, as defined by the Examiner, clearly has two distinct arms (see annotated figure (F) reproduced directly above) that contain two distinct ends that terminate directly below the stabilizing extensions, as defined by the Examiner. 


    PNG
    media_image6.png
    545
    442
    media_image6.png
    Greyscale

Annotated (G) Figure 2D of Hanuka

On pages 11-12 of the Applicant’s remarks, the Applicant argues that for claim 12, the circular structure of Hanuka does not form a central section to which the at least one resiliently deformable arm is attached. The PTO has merely drawn a box around an arbitrary region of the circular structure, and suggested it corresponds to the discrete central section and spout of the present application.
However, the Examiner respectfully disagrees. Applicant states that “the circular structure of Hanuka does not form a central section”. Yet claim 14 states “the resiliently deformable arm is attached at both ends to the central section to form an annular ring”. The circular structure of Hanuka is an annular ring, thus the circular structure of Hanuka is a central section. If the only limitation in this argument is that the at least one resiliently deformable arm must be attached to the central section, then simply looking at annotated Figure (G) (reproduced immediately above) the Applicant can clearly see that they are attached.


    PNG
    media_image2.png
    735
    1105
    media_image2.png
    Greyscale

Annotated (B) Figure 2D of Hanuka

On page 12 of the Applicant’s remarks, the Applicant argues that for claim 12, the inner ring-shaped structure (3032) of Hanuka does not direct ostomy output away from a patient's skin and into an ostomy bag.
However, the Examiner respectfully disagrees. It is noted that 3032 does direct ostomy output away from a patient’s skin and into an ostomy bag. Output flows through 3032 towards a collection bag and the appliance is actively directing the output into the bag and away from the skin; this is the preferential function of an ostomy appliance in its most general form. And Hanuka is an ostomy appliance.  

On page 13 of the Applicant’s remarks, the Applicant argues that for claim 27, [in the applicant’s invention,] the stabilizing extensions of the ostomy seal liner are in contacting relation with the first face of a flexible annular seal. Hanuka does not teach or suggest this feature.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 27 under 35 U.S.C 103 as discussed above that the stabilizing extensions (annotated fig.2D) are in contacting relation with the first face (annotated fig.2D) of the flexible annular seal 3002.

On page 14 of the Applicant’s remarks, the Applicant argues that for claim 27, the belt clips or loops of Hanuka are not covered, or secured in any way on placement of the bag, which in Hanuka is mounted and stored within the ostomy liner prior to use.
However, the Examiner respectfully disagrees. In response to applicant's argument that the belt clips or loops of Hanuka are not covered, or secured in any way on placement of the bag, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant’s arguments with respect to claims 1, 8, 10, 12, and 27 have been considered but are moot in view of the rejections as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781